Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the amendments filed on August 19th 2021. Claims 1-20 are allowed. Claims 21-80 previously cancelled.

Allowable Subject Matter
3.	Claims 1-20 are allowed. Claims 21-80 previously cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or in combination fail to anticipate or render obvious specifically, claim 1, which is directed to a method for wirelessly communicating low latency video from a vehicle to a remote support server during a remote support session, the method comprising: receiving a first video feed from a first camera; encoding, a first encoder, a first video segment of the first video feed to generate a first encoded video segment, wherein the first encoder adjusts a set of encoding parameters for encoding the first video segment in response to network feedback indicating limited bandwidth conditions are present on a first wireless network connection; encoding, by a second encoder, the first video segment to generate a second encoded video segment, the second encoded video segment including redundant video data to the first encoded video segment; generating, by a network orchestrator, an assignment of mutatis mutandis. Accordingly, dependent claims 2-9, and 11-18, and 20 are allowed.

Conclusion
2transmitting, by the second communication unit, the second encoded video segment over the second wireless network connection
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        September 11, 2021